





Exhibit 10.1
Execution Version


SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT
This SECOND AMENDMENT TO LOAN AND SECURITY AGREEMENT (this “Amendment”), dated
as of October 15, 2018 (the “Amendment Effective Date”), is entered into by and
among Tricida, Inc. (the “Borrower”), Hercules Capital, Inc. (“Hercules
Capital”), a Maryland corporation, in its capacity as administrative agent and
collateral agent for itself and the Lender (in such capacity, together with its
successors and assigns in such capacity, the “Agent”), and Hercules Technology
III, L.P. (“Hercules Technology”), a Delaware limited partnership.
WHEREAS, the Borrower, the Lender and Agent are parties to that certain Loan and
Security Agreement dated as of February 28, 2018 (as amended, modified or
supplemented from time to time, including but not limited to that certain First
Amendment to Loan and Security Agreement and First Amendment to Warrants dated
as of April 10, 2018, the “Loan Agreement”);
WHEREAS, the Borrower has requested certain modifications to the Loan Agreement;
and
WHEREAS, the Required Lenders, as defined in the Loan Agreement, and Agent are
willing to amend the Loan Agreement in accordance with and subject to the terms
and conditions set forth herein.
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
SECTION 1Definitions; Interpretation.
(a)All capitalized terms used in this Amendment (including in the recitals
hereof) and not otherwise defined herein shall have the meanings assigned to
them in the Loan Agreement.
(b)The rules of interpretation set forth in Section 1.1 of the Loan Agreement
shall be applicable to this Amendment and are incorporated herein by this
reference.
SECTION 2Amendments to the Loan Agreement.    For the avoidance of doubt, each
of the following amendments to the Loan Agreement is subject to the satisfaction
of the conditions precedent set forth in Section 3 of this Amendment.
(a)Amendments to the Loan Agreement
(i)Section 2.2(a) (Tranches). Section 2.2(a) of the Loan Agreement is hereby
amended and restated in its entirety as follows:
“(a)    Tranches.
(i)     Tranche 1. Subject to the terms and conditions of this Agreement, Lender
will severally (and not jointly) make in an amount not to exceed its respective
Term Commitment, and Borrower





--------------------------------------------------------------------------------





agrees to draw, a Term Loan Advance of Twenty-Five Million Dollars ($25,000,000)
on the Closing Date (“Tranche 1”).
(ii)    Tranche 2. Subject to the terms and conditions of this Agreement, on or
before December 31, 2018, Borrower may request one additional Term Loan Advance
in a principal amount of Fifteen Million Dollars ($15,000,000) (“Tranche 2”).
(iii)    Tranche 3. Subject to the terms and conditions of this Agreement and
conditioned on Borrower’s achievement of the NDA Milestone in accordance with
the definition thereof, on or before December 31, 2019, Borrower may request one
additional Term Loan Advance in a principal amount of Thirty-Five Million
Dollars ($35,000,000) (“Tranche 3”).
(iv)    Tranche 4. Subject to the terms and conditions of this Agreement and
conditioned on Borrower’s achievement of the Approval Milestone on or before
December 15, 2020 in accordance with the definition thereof, on or before
December 31, 2020, Borrower may request one additional Term Loan Advance in a
principal amount of Ten Million Dollars ($10,000,000) (“Tranche 4”).
(v)     Tranche 5. Subject to the terms and conditions of this Agreement and
conditioned on approval by Lender’s investment committee in its sole and
unfettered discretion, on or before December 31, 2020, Borrower may request one
or additional Term Loan Advance in a principal amount of Fifteen Million Dollars
($15,000,000) (“Tranche 5”).”
(ii)Section 4.2(g) (All Advances). Section 4.2(g) of the Loan Agreement is
hereby amended and restated in its entirety as follows:
“(g) Borrower and the party identified on the signature pages to each form of
Warrant, as set forth in Exhibit I or Exhibit J, shall have executed a Warrant
in connection with each applicable Term Loan Advance; provided that, the
aggregate amount of Warrant Coverage (to be specified in the applicable
Warrants) with respect to Term Loan Advance under Tranche 2 shall be Five
Hundred Thousand Dollars ($500,000.00); the aggregate amount of Warrant Coverage
(to be specified in the applicable Warrants) with respect to Term Loan Advance
under Tranche 3 shall be Five Hundred Thousand Dollars ($500,000.00); the
aggregate amount of Warrant Coverage (to be specified in the applicable
Warrants) with respect to Term Loan Advance under Tranche 4 shall be Two Hundred
Thousand Dollars ($200,000.00); and the aggregate amount of Warrant Coverage (to
be specified in the applicable Warrants) with respect to Term Loan Advance under
Tranche 5 shall be One Hundred and Thirty Thousand Dollars ($130,000).”
(iii)Schedule 1.1 Commitments: Schedule 1.1 is hereby amended and restated in
its entirety as follows:


SCHEDULE 1.1
COMMITMENTS





--------------------------------------------------------------------------------





LENDER
TRANCHE
TERM COMMITMENT
Hercules Capital, Inc.
1
$15,000,000
Hercules Technology III, L.P.
1
$10,000,000
Hercules Capital, Inc.
2
$15,000,000
Hercules Capital, Inc.
3
$35,000,000
Hercules Capital, Inc.
4
$10,000,000
Hercules Capital, Inc.
5
$15,000,000*
TOTAL COMMITMENTS
 
$100,000,000*

(iv)Section 7.1(b) (Financial Reports). Section 7.1(b) of the Loan Agreement is
hereby amended and restated in its entirety as follows:
“(b) as soon as practicable (and in any event within 45 days) after the end of
each calendar quarter, unaudited interim and year-to-date financial statements
as of the end of such calendar quarter (prepared on a consolidated and
consolidating basis, if applicable), including balance sheet and related
statements of income and cash flows accompanied by a report detailing any
material contingencies (including the commencement of any material litigation by
or against Borrower) or any other occurrence that could reasonably be expected
to have a Material Adverse Effect, certified by Borrower’s Chief Executive
Officer or Chief Financial Officer to the effect that they have been prepared in
accordance with GAAP, except (i) for the absence of footnotes, and (ii) that
they are subject to normal year end adjustments; as well as the most recent
capitalization table for Borrower, including the weighted average exercise price
of employee stock options;”
(b)References within the Loan Agreement. Each reference in the Loan Agreement to
“this Agreement” and the words “hereof,” “herein,” “hereunder,” or words of like
import, shall mean and be a reference to the Loan Agreement as further amended
by this Amendment.
SECTION 3Conditions of Effectiveness. The effectiveness of Section 2 of this
Amendment shall be subject to the satisfaction of each of the following
conditions precedent:
(a)Fees and Expenses. The Borrower shall have paid (i) all attorney fees and
other costs and expenses then due in accordance with Section 5(e), and (ii) all
other fees, costs and expenses, if any, due and payable as of the Advance Date
of Tranche 2 under the Loan Agreement.
(b)This Amendment. Agent shall have received this Amendment, executed by Agent,
the Lender and the Borrower.
(c)Officer’s Certificates. Agent shall have received certified copy of
resolutions of Borrower’s board of directors evidencing approval of this
Amendment and other transactions contemplated herein.
(d)Tranche 2 Warrant. Agent shall have received one or more Warrants with total
Warrant Coverage (as defined in such Warrants) in the amount of Five Hundred
Thousand Dollars ($500,000.00) executed by Borrower in favor of the Lenders in
connection with the Term Loan Advance made under Tranche 2 in form and substance
satisfactory to Agent.
(e)Advance Request.    Agent shall have received an Advance Request executed and
delivered by Borrower to draw Term Loan Advance of Fifteen Million Dollars
($15,000,000) under Tranche 2 on or prior to December 31, 2018.





--------------------------------------------------------------------------------





(f)Facility Charge.     Borrower shall have paid Eighty Thousand Dollars
($80,000) to Agent on the Advance Date of Tranche 2.
(g)Representations and Warranties; No Default. On the Amendment Effective Date,
after giving effect to the amendment of the Loan Agreement contemplated hereby:
(i)The representations and warranties contained in Section 4 shall be true and
correct on and as of the Amendment Effective Date as though made on and as of
such date; and
(ii)There exist no Events of Default or events that with the passage of time
would result in an Event of Default.
SECTION 4Representations and Warranties. To induce Agent and Lender to enter
into this Amendment, Borrower hereby confirms, as of the date hereof, (a) that
the representations and warranties made by it in Section 5 of the Loan Agreement
and in the other Loan Documents are true and correct in all material respects;
provided, however, that such materiality qualifier shall not be applicable to
any representations and warranties that already are qualified or modified by
materiality in the text thereof; (b) that there has not been and there does not
exist a Material Adverse Change; and (c) that the information included in the
Perfection Certificate delivered to Agent on the Effective Date remains true and
correct. For the purposes of this Section 4, (i) each reference in Section 5 of
the Loan Agreement to “this Agreement,” and the words “hereof,” “herein,”
“hereunder,” or words of like import in such section, shall mean and be a
reference to the Loan Agreement as amended by this Amendment, and (ii) any
representations and warranties which relate solely to an earlier date shall not
be deemed confirmed and restated as of the date hereof (provided that such
representations and warranties shall be true, correct and complete as of such
earlier date).
SECTION 5Miscellaneous.
(a)Loan Documents Otherwise Not Affected; Reaffirmation. Except as expressly
amended pursuant hereto or referenced herein, the Loan Agreement and the other
Loan Documents shall remain unchanged and in full force and effect and are
hereby ratified and confirmed in all respects. The Lender’s and Agent’s
execution and delivery of, or acceptance of, this Amendment shall not be deemed
to create a course of dealing or otherwise create any express or implied duty by
any of them to provide any other or further amendments, consents or waivers in
the future. Borrower hereby reaffirms the grant of security under Section 3.1 of
the Loan Agreement and hereby reaffirms that such grant of security in the
Collateral secures all Secured Obligations under the Loan Agreement and the
other Loan Documents.
(b)Conditions. For purposes of determining compliance with the conditions
specified in Section 3, each Lender that has signed this Amendment shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless Agent shall have received
notice from such Lender prior to the Amendment Effective Date specifying its
objection thereto.
(c)Release. In consideration of the agreements of Agent and each Lender
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Borrower, on behalf of itself and
its successors, assigns, and other legal representatives, hereby fully,
absolutely, unconditionally and irrevocably releases, remises and forever
discharges Agent and each Lender, and its successors and assigns, and its
present and former shareholders, affiliates, subsidiaries, divisions,
predecessors, directors, officers, attorneys, employees, agents and other
representatives (Agent, Lenders and all such other persons being hereinafter
referred to collectively as the “Releasees” and individually as a “Releasee”),
of and from all demands, actions, causes of action, suits, covenants, contracts,
controversies,





--------------------------------------------------------------------------------





agreements, promises, sums of money, accounts, bills, reckonings, damages and
any and all other claims, counterclaims, defenses, rights of set-off, demands
and liabilities whatsoever of every name and nature, known or unknown, suspected
or unsuspected, both at law and in equity, which Borrower, or any of its
successors, assigns, or other legal representatives may now or hereafter own,
hold, have or claim to have against the Releasees or any of them for, upon, or
by reason of any circumstance, action, cause or thing whatsoever which arises at
any time on or prior to the day and date of this Amendment for or on account of,
or in relation to, or in any way in connection with the Loan Agreement, or any
of the other Loan Documents or transactions thereunder or related thereto.
Borrower understands, acknowledges and agrees that the release set forth above
may be pleaded as a full and complete defense and may be used as a basis for an
injunction against any action, suit or other proceeding which may be instituted,
prosecuted or attempted in breach of the provisions of such release. Borrower
agrees that no fact, event, circumstance, evidence or transaction which could
now be asserted or which may hereafter be discovered shall, to the fullest
extent of the law, affect in any manner the final, absolute and unconditional
nature of the release set forth above.
(d)No Reliance. Borrower hereby acknowledges and confirms to Agent and the
Lender that Borrower is executing this Amendment on the basis of its own
investigation and for its own reasons without reliance upon any agreement,
representation, understanding or communication by or on behalf of any other
Person.
(e)Costs and Expenses. Borrower agrees to pay to Agent on the Amendment
Effective Date the out-of-pocket costs and expenses of Agent and the Lenders
party hereto, and the fees and disbursements of counsel to Agent and the Lenders
party hereto (including allocated costs of internal counsel), in connection with
the negotiation, preparation, execution and delivery of this Amendment and any
other documents to be delivered in connection herewith on the Amendment
Effective Date or after such date, not to exceed five thousand dollars ($5,000)
in the aggregate.
(f)Binding Effect. This Amendment binds and is for the benefit of the successors
and permitted assigns of each party.
(g)Governing Law. This Amendment and the other Loan Documents shall be governed
by, and construed and enforced in accordance with, the laws of the State of
California, excluding conflict of laws principles that would cause the
application of laws of any other jurisdiction.
(h)Complete Agreement; Amendments. This Amendment and the Loan Documents
represent the entire agreement about this subject matter and supersede prior
negotiations or agreements with respect to such subject matter. All prior
agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Amendment and the Loan
Documents merge into this Amendment and the Loan Documents.
(i)Severability of Provisions. Each provision of this Amendment is severable
from every other provision in determining the enforceability of any provision.
(j)Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, each of which, when executed
and delivered, is an original, and all taken together, constitute one Amendment.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile, portable document format (.pdf) or other electronic transmission will
be as effective as delivery of a manually executed counterpart hereof.
(k)Loan Documents. This Amendment shall constitute a Loan Document.





--------------------------------------------------------------------------------





[Balance of Page Intentionally Left Blank; Signature Pages Follow]









--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment, as of
the date first above written.


BORROWER:
TRICIDA, INC.
Signature: /s/ Geoffrey Parker
Print Name: Geoffrey Parker
Title: Chief Financial Officer


AGENT and LENDER:
HERCULES CAPITAL, INC.
Signature: /s/ Zhuo Huang
Print Name: Zhuo Huang
Title: Associate General Counsel


LENDER:
HERCULES TECHNOLOGY III, L.P.,
a Delaware limited partnership
By: Hercules Technology SBIC Management, LLC,
its General Partner
By: Hercules Capital, Inc.,
its Manager
By:         /s/ Zhuo Huang
Name:        Zhuo Huang
Its:         Associate General Counsel


[Signature Page to Second Amendment to Loan and Security Agreement]





